                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JONATHAN M. HOSKINS,                                )       Civil Action No. 2:19-27
                                                    )
                      Plaintiff,                    )       District Judge Ranjan
                                                    )
               v.                                   )       Magistrate Judge Lenihan
                                                    )
ALLEGHENY HEALTH NETWORK, and                       )
ALLEGHENY COUNTY JAIL MEDICAL                       )
DEPARTMENT,                                         )       ECF Nos. 20, 22 & 30
                                                    )
                      Defendants.                   )

                                   MEMORANDUM ORDER

       This civil action was commenced on January 8, 2019 when Plaintiff Jonathan M.

Hoskins’ Complaint was received by the Clerk of Court. (ECF No. 1.) On January 18, 2019, the

case was closed and Plaintiff was directed to file the appropriate in forma pauperis motion and

supporting documentation. (ECF No. 2.) Thereafter, Plaintiff filed a Motion for Leave to

Proceed in Forma Pauperis on February 7, 2019. (ECF No. 3.) That motion was granted (ECF

No. 5) and the Complaint was docketed on February 21, 2019. (ECF No. 6.) The case was

referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial proceedings in

accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local Rules of Court 72.C

and 72.D.

       The Magistrate Judge's Report and Recommendation (ECF No. 30), filed on August 19,

2019, recommended that the Motion to Dismiss filed by the Allegheny Health Network (ECF

No. 22), and the Motion to Dismiss filed by Allegheny County Jail Medical Department (ECF

No. 20) be granted. The parties were informed that in accordance with the Magistrate Judges

Act, 28 U.S.C. § 636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, that they

had fourteen (14) days to file any objections, and that unregistered ECF users were given an
additional three (3) days pursuant to Federal Rule of Civil Procedure 6(d). Objections for

unregistered ECF Users were due by September 5, 2019. (ECF No. 30.) No objections have

been filed.

       After review of the pleadings, documents in the case, together with the Report and

Recommendation, the following Order is entered:

       AND NOW, this       13th   day of September, 2019,

       IT IS HEREBY ORDERED that the Motion to Dismiss filed by the Allegheny Health

Network (ECF No. 22) is GRANTED.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed by Allegheny County

Jail Medical Department (ECF No. 20) is GRANTED.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 30) of

Magistrate Judge Lenihan, dated August 19, 2019, is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Clerk shall mark the case CLOSED.

                                                    BY THE COURT:



                                                    /s/ J. Nicholas Ranjan
                                                    J. NICHOLAS RANJAN
                                                    United States District Judge




cc:    Jonathan M. Hoskins
       76287
       Allegheny County Jail
       950 2nd Avenue
       Pittsburgh, PA 15219-3100
